DETAILED ACTION
Status of the Application
The present application is being examined under the AIA  first to invent provisions.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yoshiko Ito on 7/28/2022.
The application has been amended as follows:
Amendments to the Claims
1. (Currently Amended) An intersection start judgment device at least one [[an]] autonomous sensor at least one autonomous sensor includes an image-capturing unit configured to capture an image of the driving environment; and 	circuitry configured to: 		recognize, using the at least one autonomous sensor, the driving environment of the vehicle; 		calculate a location of the vehicle using map information and a global navigation satellite system; 		determine, based on the map information and the location of the vehicle, that the vehicle approaches a four-way stop intersection at which a first road and a second road intersect one another, wherein the first road and the second road differ from each other, wherein the first road and the second road each is a two-lane road including a first lane in a first direction and a second lane in a second direction opposite the first direction, and wherein the vehicle travels on the first lane of the first road;	to start while the recognized another vehicle is in the intersection area of the four-way stop intersection, and determine that the vehicle is able to start when the another vehicle exits the intersection area of the four-way stop intersection; and 	when the recognized another vehicle in the four-way stop intersection is determined to be an oncoming vehicle that is traveling in the second lane of the first road, determine that the vehicle is unable to start i) while the recognized another vehicle is in the intersection area of the four-way stop intersection or ii) until the recognized another vehicle enters the oncoming vehicle proceeding area of the four-way stop intersection, and determine that the vehicle is able to start i) when the recognized another vehicle exits the intersection area without passing through the oncoming vehicle proceeding area of the four-way stop intersection or ii) when the recognized another vehicle enters the oncoming vehicle proceeding area.
3. (Currently Amended) The intersection start judgment device according to claim 1, wherein the at least one autonomous sensor is a radar sensor configured to detect the driving environment.  
16. (Currently Amended) An intersection start judgment device of a vehicle, the vehicle comprising a notifying tool, the intersection start judgment device comprising: 	at least one [[an]] autonomous sensor that is disposed on the vehicle and configured to detect a driving environment in front of the vehicle, the at least one autonomous sensor includes an image- capturing unit configured to capture an image of the driving environment; and 	circuitry configured to:	recognize, with the at least one autonomous sensor, the driving environment of the vehicle;	calculate a location of the vehicle with map information and a global navigation satellite system;	determine, based on the map information and the location of the vehicle, that the vehicle approaches a four-way stop intersection at which a first road and a second road intersect one another, wherein the first road and the second road differ from each other, wherein the first road and the second road each is a two-lane road including a first lane in a first direction and a second lane in a second direction opposite the first direction, and wherein the vehicle travels on the first lane of the first road; 	to start while the recognized another vehicle is in the intersection area of the four-way stop intersection, and determine that the vehicle is able to start when the another vehicle exits the intersection area of the four-way stop intersection; and 	when the recognized another vehicle in the four-way stop intersection is determined to be an oncoming vehicle that is traveling in the second lane of the first road, determine that the vehicle is unable to start i) while the recognized another vehicle is in the intersection area of the four-way stop intersection or ii) until the recognized another vehicle enters the oncoming vehicle proceeding area of the four-way stop intersection, and determine that the vehicle is able to start i) when the recognized another vehicle exits the intersection area without passing through the oncoming vehicle proceeding area of the four-way stop intersection or ii) when the recognized another vehicle enters the oncoming vehicle proceeding area[[.]]; and	when the vehicle is determined to be able to start, control the notifying tool to output sound or visual indication notifying that the vehicle is able to start.
17. (Currently Amended) The intersection start judgment device according to claim 16, wherein the at least one autonomous sensor is a radar sensor configured to detect the driving environment.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art Wang et al. (US 2017/0205825 A1) teaches an intersection start judgment device comprising autonomous sensors, GNSS, detecting an approach of a host vehicle at a four-way stop intersection, detecting an area ahead of the host vehicle comprising an intersection, detecting other vehicles at an intersection, in response to detecting another vehicle at an intersection determining whether to drive or to remain stopped, including when the recognized another vehicle in the four-way stop intersection is determined to be a vehicle not traveling in the second lane of the first road, determine that the vehicle is unable start while the recognized another vehicle is in the intersection area of the four-way stop intersection, and determine that the vehicle is able to start when the another vehicle exits the intersection area of the four-way stop intersection.
The prior art Raghu (US 9,459,623) teaches driving environment recognizer configured to recognize, with the autonomous sensor, the driving environment of the own vehicle.
Wang et al. and Raghu fail to teach: 	when the recognized another vehicle in the four-way stop intersection is determined to be an oncoming vehicle that is traveling in the second lane of the first road, determine that the vehicle is unable to start i) while the recognized another vehicle is in the intersection area of the four-way stop intersection or ii) until the recognized another vehicle enters the oncoming vehicle proceeding area of the four-way stop intersection, and determine that the vehicle is able to start i) when the recognized another vehicle exits the intersection area without passing through the oncoming vehicle proceeding area of the four-way stop intersection or ii) when the recognized another vehicle enters the oncoming vehicle proceeding area.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JEFFREY C BOOMER/
	Primary Examiner, Art Unit 3619